Exhibit 99.1 PRESS RELEASE Selectica Fourth Quarter and Year-End Financial Results for Fiscal 2013 Show 27% Year-Over-Year Revenue Growth $2.3 million cash flow positive in the 4th quarter SAN MATEO, Calif., May 2, 2013  Selectica, Inc. (NASDAQ: SLTC), provider of software that accelerates sales cycles and streamlines contract processes , today announced financial results for its fiscal fourth quarter and year ended March 31, 2013. The Selectica story has shifted from one of a turnaround to one of growth, said Jason Stern, Selectica President and CEO."All of our customers over the past two years have opted for our SaaS offering, which further motivates us to invest in our current vision, already resonating with our customers and the market as a whole: combining our industry-leading CPQ and CLM solutions into a single, integrated CPQC offering." Our strong year-over-year revenue growth is a result of significant new customer acquisitions combined with high renewal rates from existing customers, said Todd Spartz, Chief Financial Officer. As far as our move to SaaS, the numbers tell the story: this quarter 100% of our license transactions were subscription, and weve seen 60-70% growth in our SaaS product offerings overall. Financial highlights Selectica delivered the following financial results for the fourth quarter of fiscal 2013: ● Recurring revenue: Selectica grew recurring revenue from $2.3 million in Q4 FY 2012 to $3.1 million in Q4 FY2013, a year-over-year increase of 35%. ● Billings: Billings for Q4 FY2013 were $6.7 million, compared to $5.4 million in Q4 FY2012, a 24% increase year-over-year. Billings were $4.2 million in Q3 FY2013. The company defines billings, a non-GAAP financial measure, as revenue recognized during the period plus the change in deferred revenue from the beginning to the end of the period. Please refer to the financial tables below for a reconciliation of this non-GAAP measure to GAAP. ● Deferred revenue: In Q4 FY2013, the company had deferred revenue of $7.9 million, an 18% year-over-year increase from Q4 FY2012, when deferred revenue was $6.7 million. In Q3 FY2013, deferred revenue was $5.5 million. PRESS RELEASE Business highlights Business highlights from FY2013 include: ● Selectica CPQ application on the Salesforce AppExchange: In July 2012, Selectica announced the availability of its CPQ offering on the salesforce.com AppExchange. The application brings patented Selectica configuration technology to the Salesforce interface so that sales reps and channel partners can assemble and price deals faster and more efficiently. ● Introduction of Contract Blueprints in Selectica CLM: Also in July, Selectica announced the inclusion of Contract Blueprints in its flagship contract management solution. Contract Blueprints is comprised of a set of pre-configured, best-practice contract types that enable users to get started with contract management quickly ● Seventh patent for configuration technology: In September, Selectica received a seventh patent for its sales configuration technology that powers its CPQ solution. This declarative constraint engine enables customers to use dynamic components to configure product and service offerings from a large number of options. ● Gold sponsorship at Dreamforce: Selectica attended salesforce.coms Dreamforce '12 event held in September 2012 as gold sponsors. Participation in the event resulted in increased interest in Selectica CPQ for Salesforce, including new customers using the integrated product. ● G rowth in customer base: Selectica ended the year with 130 customers in industries such as healthcare, government contracting, financial services, high tech, and media and entertainment. New customers included global businesses headquartered in APAC and Europe. ● Executive team additions: Among several key executive team hires, Selectica appointed Michael Mothersbaugh as Executive Vice President, Worldwide Sales, and David Humphrey as Vice President of Professional Services. In their respective roles, Mothersbaugh and Humphrey are critical to growing and maintaining the Selectica customer base. Additional results Total revenues for Q4 FY2013 were $4.2 million, compared to $3.2 million for Q4 FY2012, a year-over-year increase of 31
